Citation Nr: 0822113	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  01-09 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for status post 
cerebrovascular accident with resultant right hemiparesis.

3.  Entitlement to service connection for depression.


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claims on 
appeal.  A hearing was held in July 2002, before a Veterans 
Law Judge who is no longer at the Board, and by the 
undersigned Veterans Law Judge in April 2008.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's reported stressful incident is confirmed; 
however, the preponderance of the evidence of record shows 
that the veteran does not have a diagnosis of PTSD related to 
service.

2.  The evidence of record does not show that the veteran's 
status post cerebrovascular accident with resultant right 
hemiparesis is related to service.


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Status post cerebrovascular accident with resultant right 
hemiparesis was not incurred or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b) (1).

In November 2003 and July 2007, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining many medical records and providing the veteran with 
several VA examinations.  Consequently, the duty to notify 
and assist has been satisfied, as to those claims now being 
finally decided on appeal.

The veteran contends that she has PTSD due to service, 
specifically due to a personal assault in service.  Further, 
the veteran contends that her status post cerebrovascular 
accident with resultant right hemiparesis is a result of 
either her PTSD, or due to the stress caused by the personal 
assault, or due to the stress of being denied service 
connection for PTSD.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Under 38 C.F.R. § 3.304(f)(3), VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board concedes that the veteran has a confirmed 
stressor, specifically, that she was indecently assaulted by 
a fellow solider in service in April 1978.  However, the 
veteran does not currently have a diagnosis of PTSD based on 
this confirmed stressor.

Of the voluminous medical evidence of record pertaining to 
the veteran's psychiatric difficulties, very little shows a 
confirmed diagnosis of PTSD.  One is a private treatment 
record dated July 1992 which shows diagnoses of major 
depression and PTSD, but does not offer a reason or basis for 
this PTSD diagnosis. Another is a letter from a private 
physician dated October 1999.  This physician states that it 
is her professional opinion that the veteran has severe PTSD 
secondary to the sexual assault the veteran experienced in 
service.  That examiner does not discuss the veteran's 
history or the other evidence of record in forming her 
opinion.  At times the veteran has been noted to have a 
diagnosis of PTSD in other records, however, this appears 
generally to be the reported history of the veteran, and not 
a diagnosis made by the examiner based on an examination of 
the veteran and review of the claims file; therefore the 
Board finds all these diagnoses to be of minimal value.

On the other hand, the rest of the evidence of record 
indicates that the veteran has other psychiatric disorders, 
including being most commonly diagnosed with depression, but 
not PTSD.  For instance, an August 1982 report of VA 
treatment noted that the veteran had depression secondary to 
terrible experiences she had in childhood.  No mention was 
made of an in service stressor.

A May 1990 private clinic note diagnosed the veteran with 
major depression.

A private hospitalization record dated May 1999 noted that 
the veteran was diagnosed with anxiety and depression.

A September 1999 report of private psychological 
consultation, apparently in conjunction with a claim for 
Social Security benefits, diagnosed the veteran with major 
depression, in partial remission.  During the course of the 
interview, several stressful experiences were noted, but not 
the veteran's reported in service stressor.

A July 2000 note from a private therapist indicated that the 
veteran was currently under treatment for major depression 
and delusional disorder NOS.

A December 2000 report of VA examination found, after 
reviewing the veteran's records and thoroughly examining her, 
that her only medical diagnosis was dysthymia.  Further, that 
examiner indicated that, based on the evidence in the record, 
the etiology of the veteran's dysthymia was unclear, but that 
it might be related to the veteran's recent stroke, or her 
daughter's health problems.

A May 2003 note from a private professional counselor 
indicates that she saw the veteran in 1993 and 1994 for major 
depressive disorder.

Of particular note is a July 2006 report of VA examination.  
At that time, the veteran was thoroughly examined, and the 
veteran's claim file was thoroughly reviewed.  The examiner 
stated that the veteran was of questionable reliability as a 
historian, primarily because she left out several key points 
in her history, or denied they existed, when asked directly.  
The Board does find that this goes to the probative value of 
the veteran's testimony.  Upon examination, the veteran was 
diagnosed with major depressive disorder, recurrent, with 
aspects of borderline and histrionic personality disorders.  
In support of this diagnosis, the examiner indicated that the 
veteran did have some symptoms related to PTSD, but did not 
appear to meet the full diagnostic criteria for the complete 
PTSD syndrome.  The veteran's multiple traumas were noted, to 
include sexual abuse by a relative as a child, and domestic 
violence from her first and fourth husbands.  The attempted 
rape in the military was noted, as well as an attempted rape 
in 1992 and a reported date rape in 2001.

The examiner indicated that re-experiencing any of these 
traumas was somewhat limited, as the veteran denied any 
nightmares related to the trauma.  She reported constant 
intrusive thoughts in the background, which the examiner 
indicated was rather unrealistic and not characteristic of 
PTSD in which intrusive thoughts emerge at various 
frequencies.  The presence of flashbacks was unclear, 
although the veteran reported three incidences of strong 
emotional reactions which could represent emotional 
flashbacks.  Avoidance systems were also somewhat weak.  
There was no restricted range of affect.  Problems with 
alienation, closeness, and trust dated back to age 15, if not 
earlier, and were found to be related to her sexual abuse as 
a child.  There was no amnesia for the event and no sense of 
a foreshortened future.  The examiner indicated that most 
women who experience PTSD related to rape avoid triggers such 
as movies, television, or news shows about rape, and the 
veteran did not cite this at all.  Her problems being 
triggered by the smell of floor wax was found to be only 
loosely related to the attempted rapes.  The examiner noted 
that two hyperarousal symptoms were needed.  The veteran 
denied hypervigilance.  Hyperactive startle response was 
present, but the veteran denied sleep problems.  She had some 
anger control problems.  Concentration problems appeared to 
be related to her stroke.

The examiner noted that the veteran had been diagnosed and 
treated for major depressive disorder for the last 10 to 15 
years.  She noted the veteran reported a depressed mood, 
crying spells, loss of interest in things and not wanting to 
do things that formerly interested her, fatigue, and loss of 
motivation.  These have been present in varying levels of 
intensity for the last 20 years.  There was no evidence by 
her report or in her records of treatment for any manic 
periods.

The examiner indicated that it was also possible that the 
veteran showed aspects of Axis II personality disorder.  It 
was noted that often, people who experience sexual abuse in 
childhood develop a borderline personality disorder.  The 
examiner indicated that the veteran did not appear to show 
the multiple suicide attempts and self injurious behavior 
such as cutting that is seen with this diagnosis, but she 
showed a long history of unstable intense relationships.  
There were also some aspects of histrionic disorder, 
primarily attention seeking, seductiveness, and  difficulties 
with interpersonal relationships.  It was noted that the 
veteran denied any history of substance abuse, but that 
marijuana abuse was noted in her claims file.  It was again 
noted that the veteran omitted some key information about her 
history of sexual trauma and substance abuse, so her 
reliability as a historian and in describing her symptoms was 
open to question.  

A letter from a private counselor dated April 2008 indicates 
that the veteran had been seen for counseling sessions that 
appeared to be related to past trauma, although the examiner 
did not specifically indicate that the veteran had a 
diagnosis of PTSD due to her verified stressor.

Thus, reviewing the evidence as cited above, and all relevant 
evidence of record, the Board finds that, while the veteran's 
reported in-service stressor has been verified, the great 
weight of the evidence of record indicates that veteran does 
not currently have a diagnosis of PTSD.  Incumbent on a 
finding of service connection is a finding that the veteran 
has the disability for which service connection is claimed.  
As most of the evidence of record indicates that the veteran 
does not have PTSD, the Board finds that the preponderance of 
the evidence of record is against the veteran's claim of 
entitlement to service connection for PTSD.  

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for status 
post cerebrovascular accident with resultant right 
hemiparesis.  As noted above, the veteran's contention is 
that either the veteran's stroke was caused by PTSD, or by 
the stress she incurred in service, or as a result of stress 
incurred by having her claim for PTSD turned down.

Initially, the Board points out that the veteran's service 
medical records are negative for complaints of, or treatment 
for, any condition related to a cerebrovascular accident.  
The medical evidence of record shows that the veteran 
incurred a 
cerebrovascular accident in May 1999.  At that time, she had 
no history indicating that she might be at risk for a 
cerebrovascular accident.  The evidence of record shows that 
the veteran sustained a cerebrovascular accident just after 
taking several prescription and nonprescription medications, 
and just post coitus.  Records from this time therefore 
appear to indicate that the veteran's cerebrovascular 
accident may have been due to drug abuse, or post coitus.

An October 1999 letter from a private physician is of record, 
who indicates that she was concerned that the stress that the 
veteran had suffered in service as a result of the sexual 
assault could have led her to having a cerebrovascular 
accident.  However, the Board notes that the examiner does 
not offer any reasons or bases for this opinion, and the 
Board therefore finds it of limited probative value.

Numerous treatment records dated from subsequent to the 
veteran's cerebrovascular accident show continued treatment 
for the residuals of this cerebrovascular accident, however, 
most of these records do not offer an etiology of the 
veteran's cerebrovascular accident.

VA examination reports from December 2000 indicate that the 
veteran's cerebrovascular accident was not a result of her 
mental condition, but rather a result of a cerebrovascular 
abnormality.  The Board finds these statements particularly 
probative because they are based on an examination of the 
veteran and review of the veteran's claims file.

The Board also notes that the veteran stated, in her most 
recent testimony before the Board in April 2008, that she had 
incurred her cerebrovascular accident in May 1999, "right 
after" she had been told that she was denied service 
connection for PTSD.  However, a thorough review of the 
record shows that the veteran's initial claim for service 
connection for this disability was filed in October 1999, at 
the same time as the veteran's claim for service connection 
for PTSD.  There is no indication that the veteran was denied 
a claim of service connection for PTSD until April 2001, 
several years after her cerebrovascular accident.  As such, 
it is impossible that her denial of service connection for 
PTSD in April 2001 could have caused her cerebrovascular 
accident in May 1999; and the Board therefore finds the 
veteran's testimony in this regard to weigh heavily on the 
probative value of all of her statements of record.

Thus, considering all relevant evidence of record, the Board 
finds that the preponderance of the evidence of record 
indicates that the veteran's cerebrovascular accident was not 
due to service, or related to any service incident or injury.  

As the preponderance of the evidence is both these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for status post 
cerebrovascular accident with resultant right hemiparesis is 
denied.


REMAND

In an April 2001 rating decision, the veteran was denied 
service connection for PTSD, status post cerebrovascular 
accident with resultant right hemiparesis, and depression.  
In a July 2001 Notice of Disagreement, the veteran 
specifically indicated that she was disagreeing with the 
issues of "PTSD, depression due to assault in service and 
stroke caused from the stress."  While the veteran was 
issued a Statement of the Case (SOC) in November 2001 as to 
the issues of PTSD and a stroke, the veteran has never been 
issued an SOC as to the issue of depression.

Based on the above, the Board finds this issue must be 
remanded for a Statement of the Case, in order to ensure that 
the veteran receives all consideration due her under the law.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  



Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case regarding 
the issue of entitlement to service 
connection for depression.  The appellant 
is notified that, following the receipt of 
the Statement of the Case concerning this 
issue, a timely and adequate substantive 
appeal must be filed if appellate review 
by the Board is desired.  If and only if a 
timely substantive appeal is filed should 
this issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


